Kellogg, J. (concurring):
Before Exhibit A was executed the defendants were primarily liable for plaintifi’s services rendered and to be rendered. The will not being fully established, and presumably no funds of the estate in the hands of the executors, they had the right to agree with the plaintiff that he should not hold them responsible for the value of his services, but that the estate should be chargeable therewith. (O'Brien v. Jackson, 167 N. Y. 31; Douglas v. Yost, 64 Hun, 155, 162.)
Exhibit A absolved the defendants from any further personal liability and charged the funds of the estate with the payment of any balance due or to become due the plaintiff./ The executors cannot agree that the estate shall pay and tlms free themselves, and then as representatives of the estate wrongfully refuse payment on the part of the estate and thus absolve it. If the defendants have wrongfully refused to pay the amount justly due the plaintiff, and his sole remedy is an action against the defendants, he may maintain an action against them for the purpose of reaching the estate; and after action brought, if the defendants fear that that judgment may not fully protect them or the estate, they may cause to be brought in the persons beneficially interested in the estate. When the executors agree that services rendered the estate shall be solely chargeable to the estate, they impliedly consent that such liability may be enforced, and they cannot object if the plaintiff seeks the only remedy which is permitted to him. But this is not such a case, for the plaintiff has an adequate remedy to enforce his claim against the estate. Wherever a wrong exists a court of equity has ample jurisdiction to redress the wrong; and while these executors had no power to finally fix the amount which the parties beneficially interested in the estate must ultimately pay for the plaintiff’s *539services, that does not permit the estate' to receive the services with ont compensation. An action in equity may be maintained against the executors and the persons beneficially interested in the estate to liquidate the plaintiff’s claim and to enforce it against the property of the estate. This is an action at law against the defendants personally, to which Exhibit A is a complete defense. It is not necessary that the action be brought against the defendants personally, for the reason that the plaintiff has an adequate remedy against the estate and those interested in it to charge upon it the amount his due.
Interlocutory judgment affirmed so far as it sustains the demurrer to the fourth and sixth defenses of the answer, and in other respects reversed, and the demurrer overruled as to the third, fifth and seventh defenses of the answer, without costs in this court or in the court below, and with leave to both parties to amend their pleadings.